Citation Nr: 1726714	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-21 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to March 1985, September 1990 to June 1991, and from February 1997 to November 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in March 2015.  A transcript of that hearing is of record and associated with the claims file.  

In June 2015, the Board determined that new and material evidence was received and reopened the claim for service connection for an acquired psychiatric disorder.  The claim was remanded for further development.  

With respect to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's claim identified as PTSD, without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for service connection for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran did not engage in combat. 

2.  The most persuasive evidence of record shows that the Veteran does not have a current PTSD diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM)-IV or 5.  

3.  The most persuasive evidence of record shows that the Veteran's acquired psychiatric disorders, other than PTSD, did not manifest during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2009.  The letter fully addressed all notice elements. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of service connection for PTSD/psychiatric disorder on appeal.  Under these circumstances, the Board finds that adequate notice was provided prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA also has a duty to assist the veteran in the development of a claim.  This duty includes assisting the veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 
38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records (STRs), and VA outpatient treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination for compensation purposes in July 2015.  The Board finds that the examination report is adequate as the examiner conducted clinical evaluation, interviewed the Veteran, and described the Veteran's disability in sufficient detail.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The evaluation was made in accordance with the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 5th Edition (2013) (DSM-5). See 38 C.F.R. § 4.125(a).  A rationale for the examiner's findings was also provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in March 2015, before a VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

The Board is also satisfied that there has been substantial compliance with the June 2015 remand directives, which included obtaining any additional VA medical records and affording the Veteran a VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows:  If a stressor claimed by an appellant is related to the appellant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the appellant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul. 13, 2010)  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Service treatment records show no findings, treatment, or diagnoses of PTSD or any other acquired psychiatric disorder.  

After service, the Veteran was diagnosed with anxiety disorder and history of depression.  He was prescribed medication for treatment of anxiety disorder.  

VA outpatient treatment records from August 2008 to October 2009 show that the Veteran was treated mostly for anxiety disorder and medicated for the same.  He claimed he had combat-related memories, bringing back stressful memories.  In August 2008, he was diagnosed with anxiety disorder, rule out PTSD.  It was noted he endorsed several symptoms of PTSD, but it did not appear that he met the full criteria for PTSD.  He was prescribed Trazodone for his sleep problems and nightmares due to service.  In January 2009, his Trazodone medication was increased to target insomnia.  At that time, he admitted to occasional combat-related nightmares from Iraq.  In February 2009, his depression, insomnia, and anxiety were controlled with his current medication.  In April 2009, his mental health outpatient note indicated that he was seen for supportive psychotherapy with medication management.   In July 2009, the examiner stated that the Veteran appeared stable overall.  The examiner stated that the Veteran's Trazodone use appeared infrequent, based on VA pharmacy data.  There was no acute use.  

In March 2015, the Veteran testified at a Travel Board hearing.  He related that he experienced scud missile attacks and that one hit over another nearby unit and some of the service persons were killed.  The unit was less than a mile from his unit.  He stated he had no mental health issues prior to service and started experiencing problems after service.  He also indicated that he was seen by a VA examiner for approximately two years for anxiety.  At the time of the examination, he was not being treated for a year or two.  He claimed that he was bothered by loud noise.  He stated that he did not talk to anyone about whether his anxiety was related to his service.  He also indicated that his VA examiner never suggested any group therapy or counseling.  

Pursuant to the Board's March 2015 Travel Board hearing, the Veteran underwent a VA examination, in July 2015.  It was noted that the Veteran was treated between 2008 and 20012 with a diagnosis of anxiety disorder, not otherwise specified (NOS).  He was prescribed Trazodone for sleep.  He had 12 appointments with the mental health clinic and was transferred back to his primary care provider for management when his symptoms resolved.  At the time of the examination, he had no nightmares, but had experienced nightmares in the past.  He denied depression, anxiety, panic attacks, obsessive compulsive disorder, suicidal ideation, homicidal ideation, anger and irritability.  The diagnosis was no PTSD; the examiner did not diagnose any mental health disorder.  The examiner stated that at the time of the examination, the Veteran did not meet the criteria for a diagnosis of any mental disorder, to include PTSD.  He was diagnosed with anxiety disorder, NOS, in 2008, which in 2011/2012 was in remission and resolved.  

Based on review of the evidence, the Board concludes that the preponderance of the evidence is against service connection for PTSD and anxiety disorder in this case.  Although the Veteran set forth stressors which show that he expressed fear of hostile military or terrorist activity, these stressors did not adequately support a diagnosis of PTSD in accordance with DSM-5.  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran has not been diagnosed with PTSD at any time during the appeal period.  

Additionally, the July 2015 VA examination report is the most probative and is entitled to significant weight.  To be probative, a medical opinion or examination report must (1) contain a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  This medical examination/opinion meets the Stefl criteria.  None of his VA mental health clinic notes shows evidence of PTSD and the anxiety that was diagnosed was not related to service, except for the Veteran's statements of such.  

Although the Veteran has contended that he experiences PTSD and/or anxiety, he is not, as a layperson, competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Such is a complex medical question, beyond the competence of a layperson.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  The Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

The July 2015 VA examiner provided the most probative medical evidence of record.  The VA examiner specifically found that the Veteran does not have a diagnosis of PTSD in accordance with the criteria listed in DSM-5.  There is no similarly probative evidence of record of a diagnosis of PTSD in accordance with the DSM-IV criteria.  The Board thus finds that the claim for service connection for PTSD fails on the basis that all three elements for service connection under 38 C.F.R. § 3.304(f) have not been met.  Moreover, "in the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for the issue of service connection for an acquired psychiatric disorder other than PTSD, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  The record contains other diagnoses of the Veteran's psychiatric disorder, to include history of depressive disorder, and a diagnosis of anxiety disorder.  STRs showed no findings of any acquired psychiatric disorder in service.  No evidence of record has attributed a diagnosis of anxiety to the Veteran's active duty service.  The July 2015 VA examination did not attribute anxiety to service and, in fact, has only shown the etiology of the anxiety disorder as attributable to sleep problems.  As there is no evidence, medical or lay, which in any way attributes anxiety disorder or any other acquired psychiatric disorder to active service, service connection for an acquired psychiatric disorder, to include anxiety disorder, is also denied.  

As the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for an acquired psychiatric disorder to include PTSD and anxiety disorder, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


